DETAILED ACTION
Disposition of Claims
Claims 12-21 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20220265815A1, Published 08/25/2022.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Claim Objections
Claim 12 is objected to because of the following informalities:  the definition of the abbreviation “IBV” is not provided.  For clarity, it is requested that the first recitation of an abbreviation within a claim set be preceded by its full-length name (i.e. … infectious bronchitis virus (IBV)...).
Appropriate correction is required.


Claim Rejections - 35 USC § 112(d); Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12, upon which claims 16-18 depend, provide for limitations that constitute a broadening of scope upon the claim from which they depend.  Claim 12 provides for an engineered infectious bronchitis virus (IBV) with a heterologous IBV S protein or fragment thereof, wherein said heterologous  S protein or fragment thereof comprises an amino acid sequence having at least 90% identity to any one of SEQ ID NOs: 6-17.  Claims 16 and 17 broaden this heterologous S protein limitation as they are drawn more generically to genotypes or serotypes from which the S proteins may be derived, and not to more specific sequences or percent identities of SEQ ID NOs: 6-17.  Claim 18 is drawn to the fragment comprising 500 amino acids, but said fragment of SEQ ID NO: 6-17 cannot be shorter than what would allow 90% sequence identity.  Since most of these sequences are full-length S protein IBV sequences, they are anywhere from 1075-1169 aa in length, meaning that if the S protein sequence fragment comprises a sequence or fragment thereof with at least 90% sequence identity to any one of SEQ ID NOs: 6-17, it must be between 967 and 1052 aa in length.  Therefore, all of these claims constitute a broadening of the scope of the claim limitations from the claims upon which they depend.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cavanagh et. al. (US20070154489A1, Pub. 07/05/2007; hereafter “Cavanagh”) and Britton et. al. (US20120177675A1, Pub. 07/12/2012; hereafter “Britton”), in view of Franzo et. al. (Franzo G, et. al. Virus Res. 2015 Dec 2;210:77-80. Epub 2015 Jul 17.; hereafter “Franzo”) and Franzo et. al. (Franzo G, et. al.  Spike protein [Infectious bronchitis virus].  GenBank: AKV60429.1.  Dep. 08/16/2015; hereafter “AKV60429”.)
The Prior Art
Cavanagh teaches attenuated infectious bronchitis viruses (IBV) for use in pharmaceutical compositions as a vaccine for protection against poultry in that said IBV comprises a heterologous spike gene (entire document; see abstract; reference claim 1; instant claims 14, 19-21.)  Cavanagh teaches the “base” IBV may be from the Beaudette strain (reference claim 1).  Cavanagh teaches that one of the biologic properties of IBV is that it becomes avirulent and less immunogenic with successive passages of the virus in embryos, and the Beaudette strain of IBV is one such high embryo passage, (over-)attenuated, virus that is not considered to be immunogenic (¶[0008]).  Cavanagh teaches the donor strain and the receiver strain may be of the same or different serotypes, so long as the spike (S) gene is different (¶[0024]) and can be a full-length S gene or fragment thereof (¶[0025]).  Cavanagh teaches the fragments can be from different regions of the S protein, such as S1 (aa1-535 or aa19-535 when removing the signal domain), S2 (aa53-1162)(¶[0026-0027]; instant claim 18).  Cavanagh teaches the donor of the S gene may be of the 793B serotype, namely the IBV strain 4/91 (¶[0033]), but can be from any known strain or serotype such as M41 (Massachusetts serotype; X04722), NL/D274178 (D274 serotype; X15832), USA/Arkansas 99 (Ark 99 serotype; L10384), Belgium/B1648 (B1648 serotype; X87238), USA(DE)/072/92 (DE072 serotype; U77298), US(GA)Y0470198 (Georgia 98 serotype; AF274437), UJ4/91 (793B1 serotype; AF093794), USA/Connecticut (Connecticut serotype; L8990) and NL/D1466 (D1466 serotype; M21971)(¶[0030-0033]; instant claims 16-17).  Cavanagh teaches testing the ciliostasis of inoculated and challenged chickens, wherein the inoculated chickens received vehicle controls or the attenuated, chimeric IBV (Example 3 starting at ¶[0075]; Table 4; instant claims 13, 15).  
While Cavanagh teaches the majority of the instant invention, the preferred embodiment of Cavanagh is to use the Beaudette strain as the “donor” or “base” strain of the chimeric IBV and insert the S gene or fragment thereof into said Beaudette strain, and not to use 4/91 as the “base” strain for the chimera.  Cavanagh teaches 4/91 is used as a vaccine, but that it cannot be used for in ova vaccination (¶[0014]), which is the preferred method of vaccination as it is cheaper and easier (¶[0011-0013]).  Cavanagh teaches that the art has shown both the in vitro properties (cell tropism) and in vivo properties (virulence) of the donor virus strain were acquired by the receiver virus strain, indicating the spike gene is a determinant of cell tropism and virulence (¶[0005]).  Therefore, one of skill in the art, reading the teachings of Cavanagh, would reasonably assume that any IBV could have its immunogenicity, tropism, and virulence altered by replacement of all or part of its native S gene sequence with that of the S gene from another IBV strain, subtype, or isolate.  
Britton teaches the generation of chimeric S proteins so that the chimera comprises portions of the S protein derived from IBV with restricted tissue tropism and extended tissue tropism, and viruses which comprise said S protein chimeras (entire document; see abstract; reference claim 25).  Britton teaches the strain with restricted tissue tropism may be immunogenic and capable of inducing a protective or therapeutic immune response in vivo, and would include strains currently used for vaccine production, such as 4/91 (¶[0116]).  The IBV strain with extended tissue tropism would have the capacity to infect Vero cells (¶[0110-0112]), and would include such strains as Beaudette (¶[0028]).  Britton teaches taking the genome of the restricted tissue tropism IBV and allowing homologous recombination to occur, thus resulting in an IBV with a chimeric S protein (¶[0151-0165][0177]).  Britton teaches that there is a desire to achieve balanced attenuation for IBV vaccines, as the most efficacious vaccines are live attenuated viruses empirically produced following blind repeated passages through embryonated eggs until a desired balanced degree of attenuation and immunogenicity has been achieved, but upon serial passaging the immunogenicity of the virus decreases which often results in safe but less efficacious vaccine viruses (¶[0007]).  
Franzo teaches a new IBV genotype, referred to as Q1, which was circulating in China and Europe and displayed an increase in morbidity in infected chickens (entire document; see abstract).  Franzo teaches the sequence for this virus, which includes a sequence for the S protein (AKV60429) that aligns with 100% identity to SEQ ID NO: 10 of the instant claims.  Franzo teaches that the current vaccines available are not effective against these genotypes due to limited cross-protection afforded between strains.  
Given the teachings of Cavanaugh, which teach the ability to generate IBV vaccine strains based on chimeric IBV that express a heterologous IBV S gene, one of skill in the art would have the knowledge, tools, and skills to generate recombinant, chimeric IBV with heterologous S genes.  Given the teachings of Britton, one of skill in the art would know that the tropism, virulence, and antigenicity of an IBV strain could be altered through modification of the S gene, and that it was particularly envisioned that a limited tropism strain, such as 4/91, would have the S gene altered in order to use said resulting chimera for vaccination.  Given the teachings of Britton, one of skill in the art would be aware that IBV vaccines are normally most effective when live, attenuated vaccines, yet would also know that the Beaudette chimeric strains tended to be less effective overall in vaccination situations, and vaccines often had to be developed against newly emerging IBV strains and genotypes in order to be effective.  Given the teachings of Franzo, one of skill in the art would be aware of at least one of these newly emerging pathogenic strains, and would want to develop a more effective vaccine against said strain, one that would hopefully also afford cross-reactivity against common European or Chinese strains such as the 4/91 vaccine.  Therefore, to a skilled artisan, it would be obvious to take the tools presented by the prior art, such as Cavanaugh and Britton, and utilize the 4/91 virus as a “base” genome and alter said S protein to determine if said resulting vaccines were safe and effective.  One potential S gene that could be used would be the newly emergent Q1 genotype.  Taken as a whole, arriving at a chimeric IBV as claimed in instant claim 12 would be obvious to a skilled artisan, given what was known in the art at the time of filing, and using such a chimeric virus for the methods of vaccination as outlined in instant claim 12 would also be obvious, especially given the teachings of Cavanaugh, Britton, and Franzo.
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Cavanaugh in order to generate further chimeric IBV, thereby developing new types of chimeric IBV that would be useful as vaccines.  One would have been motivated to do so, given the suggestion by Britton that limited tropism IBV, such as the 4/91 strain, could be altered with S protein sequences from other IBV strains.  There would have been a reasonable expectation of success, given the knowledge that one of skill in the art was in possession of IBV S protein sequences from other genotypes, isolates, and strains, as taught by Cavanaugh, Britton, and Franzo, and also given the knowledge that newly emerging strains needed effective vaccine platforms, as taught by Franzo.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,224,649. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn toward an engineered, recombinant IBV, wherein said IBV genome is from a 4/91 strain, and the S gene is replaced with a heterologous S gene sequence from another IBV genotype or serotype that is 90% identical to any one of SEQ ID NOs: 6-17.  While the instant claims are drawn to a method of using said engineered IBV in a method of reducing or eliminating subsequent IBV infection signs in a subject, this method of use is an obvious species of the generically claimed method of immunizing a subject of the ’649 claims, as immunization is commonly used in the art either in a prophylactic manner to prevent symptoms of infection or to inhibit infection, or in a therapeutic manner to help ease the onset of infection or to reduce or eliminate symptoms of an infection.  Further, the vaccine in both methods, and the vaccine composition of the ‘649 claims, are identically claimed.  Both sets of claims are drawn to vaccinating poultry, both sets of claims are drawn to reducing ciliostasis or other clinical symptoms seen with IBV infection, both are drawn to the S protein from identical heterologous genotypes or serotypes, both are drawn to the 4/91 strain being attenuated, both sets of claims are drawn to the composition being a vaccine and present in a kit, and both are drawn to the S protein comprising a fragment of at least 500 amino acids.  It remains that the instant claims are an obvious variant of the ‘649 claims, and are not patentably distinct.



Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
US20160106828A1
US10772953B2
US9296991B2
US11065328B2
US20140141043A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648